Citation Nr: 1043785	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
right leg superficial venous insufficiency with evidence of 
stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that granted a 100 percent rating, effective February 20, 
2007, for surgical or other treatment necessitating 
convalescence, and assigned a 40 percent rating for right leg 
superficial venous insufficiency with evidence of stasis 
dermatitis, effective April 1, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For the reasons set forth below, this matter must be remanded for 
further development.

The record reflects that that the Veteran was provided a VA 
examination of the service-connected disability on appeal in 
November 2006, but has not been provided a more contemporaneous 
VA examination.  It also reflects that, since November 2006, the 
Veteran has undergone two surgeries involving her right leg 
disability, in February 2007 and January 2008, both of which 
necessitated an approximately two-month period of convalescence.  
Also, the Veteran's representative, in an October 2010 
Appellant's Brief, argued that the November 2006 VA examination 
was inadequate for rating purposes, as it did not accurately 
reflect the current severity of the Veteran's disability picture.

Where a veteran asserts that a disability has worsened since his 
or her last VA examination, and the last examination is too 
remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); and also VAOPGCPREC 11-95 (1995). 

In light of the above, the instant matter must be remanded for a 
more contemporaneous examination of the Veteran's right leg 
superficial venous insufficiency with evidence of stasis 
dermatitis to properly evaluate the current level of disability. 

Also, the record reflects that the Veteran had been receiving VA 
treatment consistently from April 2006 to July 2008, and that the 
most recent RO adjudication of the Veteran's claim is reflected 
in a Supplemental Statement of the Case that was issued in August 
2008; no more recent VA treatment records have been associated 
with the claims file since that time.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, 
the RO or AMC must obtain any more recent VA treatment records 
pertinent to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to treatment 
or evaluation of the Veteran's service-
connected disability on appeal.

2.  Next, the RO/AMC should schedule the 
Veteran for a VA examination to identify the 
current level of impairment resulting from 
her service-connected right leg superficial 
venous insufficiency with evidence of stasis 
dermatitis.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests should be conducted.

The examiner should determine whether the 
Veteran's right leg disability has resulted 
in persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, 
and persistent ulceration.  The examiner 
should also determine whether such disability 
has resulted in massive board-like edema with 
pain at rest.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.  

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and her representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


